         Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 1 of 18 Page ID #:1



1    Michael R. Shapiro (SBN: 37011 )
2                Attorney at
     A PROFESSIONAL          Law
                          CORPORATION
     11500 Olympic Blvd. Suite 400
3
     Los Angeles, California 90064
4    Phone: (310) 472-8900
     Fax: (310) 472-4600
5
     MickeyIMC@aol.com
6

7
     Peter Q. John (pro hac vice forthcoming)
     THE QUESTAVERD LAW FIRM, LLC
8    365 Canal Street, Suite 2260
9    New Orleans, Louisiana 70130
     Phone: (225) 757-8496
10
     Fax: (504) 777-3167
11   TheQLawFirm@gmail.com
12
     Attorneys for Plaintiffs
13   Miriam Bavly and Ariel Bavly
14
                               UNITED STATES DISTRICT COURT
15

16
                              CENTRAL DISTRICT OF CALIFORNIA

17                                  WESTERN DIVISION
18
     MIRIAM BAVLY, an individual; and           CASE NO.: ____________________
19   ARIEL BAVLY, an individual,
20                                              COMPLAINT FOR:
                   Plaintiffs,
21
            vs.                                 (1) BREACH OF FIDUCIARY
22                                              DUTY CA CIV CODE § 3333;
23
     A2 PRODUCTIONS, LLC, a California          (2) CONVERSION OF FUNDS;
     limited liability company; THEODORE        (3) DECLARATORY RELIEF – 28
24   FLORENCE, an individual; ANDRE                 U.S.C. § 2201; AND
25   LINDAL, an individual; and                 (4) INJUNCTIVE RELIEF
     WELBORN ANTHONY PRESTON, an
26   individual,                         JURY TRIAL DEMANDED
27
                   Defendants.
28


     CASE NO.: ____________                                                1 OF 18
         Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 2 of 18 Page ID #:2



1           Plaintiffs Miriam Bavly and Ariel Bavly (jointly “Plaintiffs”) hereby assert
2
     the following claims for relief against defendants A2 Productions, LLC, a
3

4    California limited liability company (the “Company” and or “A2”); Theodore
5
     Florence (Mr. Florence”); Andre Lindal (“Mr. Lindal”); and Welborn Anthony
6

7
     Preston (“Mr. Preston”) (collectively “Defendants”) as follows:
8                                     INTRODUCTION
9
            1.     Plaintiff Ariel is a singer, songwriter, and performer who, through laser-
10

11   focused efforts and thousands of dedicated hours, has been working to break out into
12
     the professional world, by the sole efforts of Plaintiffs. From a young age, Ariel’s
13

14
     biggest dream was to become a professional vocal artist and performer. Seeking to
15   exploit Ariel’s dreams and capitalize on Plaintiffs’ hard work, the A2 Company, Mr.
16
     Lindal, and Mr. Preston egregiously and fraudulently misrepresented to Plaintiffs
17

18   that they were influential, well-seasoned, and current music business professionals
19
     who had the resources, know-how, network contacts, and previous marketing and
20

21
     promotion experience to immediately escalate Ariel’s music career. Likewise, the
22   Company’s CEO, Mr. Florence, misrepresented himself as an ethical financial
23
     manager with ivy league credentials and a wealth of experience having previously
24

25   worked for Arista Records, a SONY music company. These lures were used to
26
     convince Plaintiffs to: 1) enter into an agreement styled as “Exclusive Artist
27

28
     Agreement” (the “Agreement”) for producing, promoting, marketing, and the sale


     CASE NO.: ____________                                                          2 OF 18
         Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 3 of 18 Page ID #:3



1    of Album 1; and 2) entrust $400,000.00 (FOUR HUNDRED THOUSAND AND
2
     NO/100 DOLLARS) to Defendants to fulfill their obligations under the Agreement.
3

4           2.     Judicial intervention is necessary because a significant portion of the
5
     money entrusted to Defendants has been used for their personal expenses while none
6

7
     of Defendants’ obligations under the Agreement have been provided. Accordingly,
8    Plaintiffs bring this action to recover damages for Defendants’ wrongdoing and to
9
     enjoin Defendants from further defrauding other unsuspecting members of the public.
10

11                                     THE PARTIES
12
            3.     Miriam Bavly is the natural mother of Ariel Bavly and is both a resident
13

14
     and domiciliary of Middlesex County, State of Massachusetts.
15          4.     Ariel Bavly is an accomplished singer, songwriter who, through the
16
     Bavly family efforts, successfully began publishing and distributing her own
17

18   creative works at the age of sixteen (16). Ariel is a resident and domiciliary of
19
     Middlesex County, State of Massachusetts.
20

21
            5.     According to information set forth on the California Secretary of State
22   website, Plaintiffs allege that the Company is a limited liability company organized
23
     under the laws of the State of California, which has been registered as an
24

25   entertainment business since July 27, 2016. Plaintiffs further allege that the
26
     Company’s principal place of business is 6416 5th Street, Los Angeles, California,
27

28
     90048. Mr. Lindal and Mr. Preston are listed as the Company’s managers/members.

     On information and belief, Plaintiffs allege that Mr. Florence is the Company’s
     CASE NO.: ____________                                                         3 OF 18
         Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 4 of 18 Page ID #:4



1    CEO. Upon information and belief, Plaintiffs further allege that Mr. Preston is an
2
     authorized agent of the Company.
3

4           6.      Upon information and belief, Plaintiffs allege that Mr. Florence is an
5
     individual residing in Atlanta, Georgia, but who has sufficient contact with this
6

7
     jurisdiction because he regularly conducts business, as a manager/member of the
8    Company, which has its principal place of business in Los Angeles, California.
9
            7.     Upon information and belief, Plaintiffs allege that Mr. Lindal is an
10

11   individual residing in Los Angeles, California.
12
            8.     Upon information and belief, Plaintiffs allege that Mr. Preston is an
13

14
     individual residing in Los Angeles, California.
15                             JURISDICTION AND VENUE
16
            9.     This Court has subject matter jurisdiction over the federal claims
17

18   pursuant to 28 U.S.C. § 1331 and has subject matter jurisdiction over the state law
19
     claims pursuant to 28 U.S.C. § 1367(a). This Court also has subject matter
20

21
     jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332(a)(1), because Plaintiffs
22   are citizens of Massachusetts while Defendants the Company, Mr. Lindal, and Mr.
23
     Preston are citizens of California, and Mr. Florence is a citizen of Georgia. The
24

25   amount in controversy exceeds the jurisdictional minimum of $75,000.
26
            10.    This Court has personal jurisdiction over Defendants because Mr.
27

28
     Lindal and Mr. Preston reside in this district, Mr. Florence regularly conducts

     business in this district and is a manager/member of the Company which is located
     CASE NO.: ____________                                                        4 OF 18
         Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 5 of 18 Page ID #:5



1    in this district, and the Company has its principal place of business in this district.
2
     Moreover, Defendants have transacted business in this district and committed bank
3

4    fraud and tortious acts within the State of California by scheming to extract funds
5
     deposited and controlled by City National Bank in California as payment for
6

7
     services not actually performed.
8           11.    Venue is proper within the Central District of California pursuant to 28
9
     U.S.C. § 1391(b)(1) and (2) because the Company, Mr. Lindal, and Mr. Preston
10

11   reside in this district, Defendants regularly conduct business in this district, and the
12
     asserted claims arise from Defendants’ conduct within this district, including
13

14
     fraudulent conversion of funds in the form of a payment scheme for professional
15   services never performed.
16
                     FACTS COMMON TO ALL CAUSE OF ACTION
17

18           A.    Ariel and Miriam had Creative Momentum Prior to Engaging A2
19          12.    Ariel exhibited a proclivity for the performing arts from the age of six
20
     (6). By the age of thirteen (13), she has already participated in dozens of musical
21

22   theatre performances and countless hours of vocal, acting, and dance training. In
23   High School, she moved heavily into the commercial world, writing, producing,
24
     and performing original music, working in film and television, along with spending
25

26   sixteen (16) hours per week with the preprofessional dance program, Boston Youth
27
     Moves (a modern-based teen dance program that trained participants to be viable
28
     candidates for Broadway, Alvin Ailey, and other notable dance companies around
     CASE NO.: ____________                                                          5 OF 18
         Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 6 of 18 Page ID #:6



1    the world). By the age of sixteen (16), Ariel was writing and producing music,
2
     selling it on iTunes and Amazon, while simultaneously preparing and auditioning
3

4    for Broadway and musical theatre conservatories.
5
            13.    Plaintiff Miriam is the natural mother of Ariel and has always been
6

7
     committed to supporting her daughter’s aptitude and talents by seeking
8    opportunities for skill and professional development. As she recalls, Miriam has
9
     accompanied Ariel on various studio appointments for “hundreds of hours”, along
10

11   with many trips to New York City and Los Angeles to pursue training and
12
     professional work. Through their own family team efforts, several of Ariel’s songs
13

14
     were published on multiple commercial distribution and social hosting websites.
15   Some of the places Plaintiffs were able to expose Ariel’s creative works were:
16
     iTunes, YouTube, Spotify, and Amazon, to name a few, along with other similar
17

18   music and social media outlets. Miriam and Ariel were also able to place her early
19
     music videos in fitness centers, retail outlets, clubs, resort hotels, bowling alleys
20

21
     and college bookstores, and on regional television in New York, California, and
22   Florida, as well as internationally in Germany, France, and other various European
23
     and south Asian nations. Miriam functioned as a manager for Ariel for many years.
24

25           B.    For Approximately Five Months Defendants A2 were Not in a
26                 Position to Reasonably Fulfill the Obligations They Committed to
27

28


     CASE NO.: ____________                                                        6 OF 18
         Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 7 of 18 Page ID #:7



1           14.    Mr. Lindal and Mr. Preston made it clear to Miriam that they were
2
     influential and well-seasoned current operatives (former music label executives), in
3

4    the music business, ready and capable of providing specific services immediately.
5
            15.    They boasted about their experience getting label deals for other
6

7
     independent artists and collaborations with major label artists such as Justin Bieber.
8           16.    Their influence and ability to help further Ariel’s music career by
9
     producing, promoting, and marketing her music aggressively were the selling
10

11   points they made to Miriam and Ariel. However, the company is still a suspended
12
     entity in California as of the date of this filing (Status; SOS/FTB SUSPENDED at
13
     https://businesssearch.sos.ca.gov/CBS/Detail ).
14

15          17.    Mr. Lindal and Mr. Preston led Miriam and Ariel to believe that they
16
     had the resources and were positioned to immediately move her music career
17

18
     forward.
19          18.    There existed a fiduciary duty between Miriam, Ariel and A2 because
20
     the party’s relationship was controlled by an agreement in which A2 had to perform
21

22   specific duties. A2 was limited by the agreement to spend money with approval of
23
     Ariel and only for specific purposes. A2 failed in their fiduciary duty by using
24

25
     Miriam and Ariel’s money in an unauthorized manner. See Exhibit B.
26          19.    Additionally, the Company’s CEO, Theodore Florence, held himself
27
     out to be a seasoned financial manager. See Exhibit A.
28


     CASE NO.: ____________                                                         7 OF 18
         Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 8 of 18 Page ID #:8



1           20.    On or about August 31st, 2018, Miriam directed a wire transfer of
2
     $400,000.00 (FOUR HUNDRED THOUSAND AND NO/100 DOLLARS), to City
3

4    National Bank, Account Number ending in 3069 and on behalf of Ariel for the
5
     following services to be rendered by A2 Productions: production, promotion, and
6

7
     marketing of Ariel’s music.
8           21.    The agreement styled as “Exclusive Artist Agreement”, obligated A2
9
     Productions to use the funds forwarded by Miriam’s direction solely for the agreed
10

11   upon services to include the sale of Album 1. See Exhibit B.
12
            22.    Since the August 31st money (funds) transfer, not a single completed
13

14
     and commercially viable musical work was produced, promoted, marketed, or sold
15   by A2 for Ariel.
16
            23.    Likewise, since August 31st, 2018, approximately one hundred
17

18   thousand dollars ($100,000.00) or more has been spent from Ariel’s “Album 1 Fund”
19
     at City National Bank.
20

21
            24.    A significant portion of the money used by Defendants was converted
22   to personal use by A2’s principals using an American Express Card payment
23
     scheme, a process Mr. Preston has referred to as “by hook and crook”.
24

25          25.    On or about November 30, 2018, via telephone, Miriam requested an
26
     accounting and a return of funds spent, both of which were rebuffed by Defendants
27

28
     with ridicule, insults, and emotional abuse.


     CASE NO.: ____________                                                     8 OF 18
         Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 9 of 18 Page ID #:9



1           26.    On or about the 14th of January 2019, Mr. Florence and Mr. Preston left
2
     the United States to take an elaborate vacation to Ghana, Africa.
3

4           27.    On or about January 22, 2019, Miriam amicably requested return of the
5
     money she gave to Defendants via email and next day air carrier but to no avail. See
6

7
     Exhibits C and D.
8

9                               FIRST CAUSE OF ACTION:
10
                  BREACH OF FIDUCIARY DUTY CA CIV CODE § 3333
11
            28.    Plaintiffs reallege and incorporate by reference paragraphs 1 through
12

13   27 above as though fully set forth herein.
14
            29.     On information and belief, Defendants used at least two artists’ funds
15

16   that were on deposit at City National Bank to fraudulently convert funds from
17
     designated purposes into their own American Express accounts in the form of a
18
     payment scheme Mr. Preston described as "hook and crook". In fact, when asked
19

20   by a witness, who will testify, how they (Defendants) are funding operations, Mr.
21
     Preston responded, “we have no funds we operate "niggafied".” See Exhibit F.
22

23          30.    On information and belief, Mr. Preston specifically admitted to recently
24
     (January 2019) moving $2,000.00 (TWO THOUSAND AND NO/100 DOLLARS)
25
     from Ariel's Album 1 fund for personal use.
26

27          31.    On information and belief, Miriam directed the transfer of funds to
28
     Defendants into a bank account, and not into their hands, so the funds would be

     CASE NO.: ____________                                                         9 OF 18
        Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 10 of 18 Page ID #:10



1    protected by applicable federal deposit banking laws and internal controls expected
2
     of an entity organized and designated under the Internal Revenue Service Limited
3

4    Liability corporation tax designation. See Exhibit E.
5
            32.    The banking controls for deposited funds are factually a key part of the
6

7
     inducement for Miriam directing the transfer funds for her daughter's dream to
8    Defendants, through and under the control of City National Bank. See Exhibit E.
9
            33.    All of the funds entrusted to Defendants for Ariel's Album 1 were only
10

11   transferred because of the clear understanding that the funds would be controlled
12
     and held at City National Bank.
13

14
            34.    By scheming to extract payments for work not done and by using funds
15   from two artists’ bank accounts, Defendants committed bank fraud in what Mr.
16
     Preston described as a "hook and crook” and “niggafied” bank payment scheme.
17

18                            SECOND CAUSE OF ACTION:
19                               CONVERSION OF FUNDS
20
            35.    Plaintiffs reallege and incorporate by reference paragraphs 1 through
21

22   34 above as though fully set forth and applicable herein.
23          36.    As set forth above, Defendants wrongfully and willfully exercised
24
     dominion over Ariel’s funds intended for Album 1.
25

26          37.    Defendants deprived Ariel of the use of approximately $100,000.00
27
     (ONE HUNDRED THOUSAND AND NO/100 DOLLARS) of her Album 1
28


     CASE NO.: ____________                                                        10 OF 18
        Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 11 of 18 Page ID #:11



1    funds permanently without lawful justification. They certainly did not have the
2
     permission of Miriam or Ariel.
3

4           38.    Miriam and Ariel both retained a special possessory interest and right
5
     of possession in Ariel’s Album 1 fund because the funds were an advance transfer
6

7
     by Miriam specifically earmarked for Album 1 and not for personal and or
8    operational expenses of A2.
9
            39.    Miriam and Ariel retained an immediate right to repossess the money
10

11   advanced to A2 if it was not being used for the designated Album 1 purposes
12
     thereby establishing a legitimate claim to use of exclusivity of the Album 1 fund.
13

14
            40.    The Album 1 fund is a specific and identifiable sum of $400,000.00
15   (FOUR HUNDRED THOUSAND AND NO/100 DOLLARS) directed by Miriam
16
     to a City National Bank account for Ariel’s Album 1 production, promotion,
17

18   marketing, and sale.
19
            41.    Defendant’s use of Ariel’s Album 1 fund in a manner inconsistent with
20

21
     the designated and specific purposes was a wrongful assumption of control and
22   dispossession of Miriam’s and Ariel’s approximately $100,000.00 (ONE
23
     HUNDRED THOUSAND AND NO/100 DOLLARS).
24

25          42.    Defendants have not produced a single completed work although they
26
     dispossessed Miriam and Ariel of approximately twenty five percent of the Album
27

28
     1 funds.


     CASE NO.: ____________                                                      11 OF 18
        Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 12 of 18 Page ID #:12



1           43.    This amount is significant because the four specific purposes of the
2
     fund can no longer be achieved without damage to the quality, intensity, and volume
3

4    of production, promotion, marketing, and sale of Album 1.
5
            44.    Ariel and Miriam already had creative momentum and market presence
6

7
     for Ariel’s musical woks before engaging A2.
8           45.    Defendants collectively damaged Ariel’s creative momentum by taking
9
     the funds Miriam deposited for personal items purchase and operational expenses
10

11   while they generated no other significant income or revenue.
12
            46.    Defendants’ use of Plaintiffs’ money between August 31, 2018, and
13

14
     January 26, 2019, could easily have resulted in the production of a single, and the
15   associated promotion and marketing during the critical fourth and first quarters of
16
     the 2018/2019 music business cycle, respectively.
17

18          47.    In addition to the actual amount of money converted for use, the
19
     damage to Ariel’s promotion and marketing momentum can be calculated in lost
20

21
     opportunities to perform at South by Southwest and holiday promotions including
22   but not limited to Christmas and Valentine’s Day and Coachella (April 12-14). The
23
     foregoing business opportunities were squandered over a period of almost five
24

25   months and can never be replaced.
26
                               THIRD CAUSE OF ACTION:
27
                        DECLARATORY RELIEF – 28 U.S.C. § 2201
28


     CASE NO.: ____________                                                     12 OF 18
        Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 13 of 18 Page ID #:13



1           48.    Plaintiffs reallege and incorporate by reference paragraphs 1 through
2
     47 above as though fully set forth herein.
3

4           49.    Plaintiffs have requested and subsequently demanded return of their
5
     remaining funds from Defendants since November 30, 2018. Subsequently and
6

7
     specifically, on January 22, 2019, Plaintiff Miriam formally demanded return of
8    funds via email and next day air carrier to Defendants. To date, defendants have
9
     failed to respond to Plaintiffs’ requests and to return the remaining funds. In fact,
10

11   the funds remain at City National Bank, and while the account was temporarily
12
     frozen at Miriam’s request, if relief is not granted before the freeze is lifted,
13

14
     Defendants will regain access to the funds and continue to have opportunities to use
15   that money for their own personal gain.
16
            50.    Accordingly, an actual and justiciable controversy currently exists, and
17

18   a judicial declaration is necessary and appropriate at this time under the
19
     circumstances in order that it be determined that Defendants have no right or
20

21
     authority to continue accessing, using, or converting the Album 1 funds. If no
22   judicial declaration is made, Defendants may inequitably continue to use Plaintiffs’
23
     funds in support of their personal and operational needs and manipulating expense
24

25   reports while they treat Ariel “like a bar of soap” and put her career on the self. It
26
     is clear by these statements made by Anthony, defendants have no intention of using
27

28
     the funds on deposit at City National Band as designated only for Album1.


     CASE NO.: ____________                                                        13 OF 18
        Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 14 of 18 Page ID #:14



1           51.    Plaintiffs therefore seek a declaration from the court that: Defendants
2
     are prohibited from using any additional funds transferred by Miriam to A2 on
3

4    deposit at City National Bank, or any bank, financial institution, or account where
5
     Defendants may have converted, transferred, or secreted Ariel’s Album 1 fund.
6

7

8                             FOURTH CAUSE OF ACTION:
9                                  INJUNCTIVE RELIEF
10
            52.    Plaintiffs reallege and incorporate by reference paragraphs 1 through
11
     51 above as though fully set forth herein.
12

13          53.    Defendants’ wrongdoing described herein is substantial and it will
14
     continue to adversely damage Plaintiffs in an amount and to a degree that cannot be
15

16   reasonably and fully addressed by any remedy at law.
17
            54.    Defendants’ wrongdoing described herein has caused and will continue
18
     to cause irreparable injury to Ariel’s quality, intensity, and volume of production;
19

20   promotion, marketing, and sale of Album 1; promotion and marketing momentum;
21
     and past, present, and future performance and income opportunities.
22

23          55.    Plaintiffs therefore request that the Defendants be permanently
24
     enjoined from using any additional funds transferred by Miriam to A2 on deposit at
25
     City National Bank, or any bank, financial institution, or account where Defendants
26

27   may have converted, transferred, or secreted Ariel’s Album 1 fund.
28
                                  PRAYER FOR RELIEF

     CASE NO.: ____________                                                       14 OF 18
        Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 15 of 18 Page ID #:15



1           WHEREFORE, Plaintiffs pray as follows:
2
     For Plaintiffs’ First Cause of Action:
3

4       1. Judgment be entered in Plaintiff’s favor;
5
        2. Plaintiffs recover all damages including: (i) actual damages; and (ii)
6

7
            Plaintiff’s reasonable attorneys’ fees (if applicable);
8       3. Defendants be permanently enjoined from continuing the wrongful conduct
9
            alleged herein; and
10

11      4. Judgment granting Plaintiffs any such other relief as this Court deems just
12
            and proper.
13

14
     For Plaintiffs’ Second Cause of Action:
15      5. Statutory damages or actual damages, whichever is greater, according to
16
            proof;
17

18      6. For expenses in pursuit of their property, including but not limited to,
19
            attorney’s fees and costs of suit;
20

21
        7. For any special damages resulting from the conversion;
22      8. Plaintiffs are entitled to money damages pursuant to California Civil Code §
23
            3336 for the value of the time of conversion with interest;
24

25      9. Fair compensation for the time and money spent to secure the return of the
26
            entire Album 1 fund;
27

28


     CASE NO.: ____________                                                         15 OF 18
        Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 16 of 18 Page ID #:16



1      10. Punitive and or exemplary damages for the “hook and crook, niggafied”
2
            malice expressed by the actual words of Mr. Preston when describing how
3

4           A2 takes money from Ariel’s Album 1 fund;
5
       11. Recovery of the balance of Ariel’s Album 1 fund, the actual amount of
6

7
            money converted, and damages for its detention, including future earnings.
8      12. For punitive damages in an amount according to proof; and
9
       13. For such other relief as the Court deems just and proper.
10

11   For Plaintiffs’ Third Cause of Action:
12
       14. A declaratory judgment that Defendants are prohibited from using any
13

14
            additional funds transferred by Miriam to A2 on deposit at City National
15          Bank, or any bank, financial institution, or account where Defendants may
16
            have converted, transferred, or secreted Ariel’s Album 1 fund; and
17

18     15. For such other or further relief as the Court deems just and proper.
19
       For Plaintiffs’ Fourth Cause of Action:
20

21
       16. Judgment be entered permanently enjoining Defendants from using any
22          additional funds transferred by Miriam to A2 on deposit at City National
23
            Bank, or any bank, financial institution, or account where Defendants may
24

25          have converted, transferred, or secreted Ariel’s Album 1 fund; and
26
       17. For such other or further relief as the Court deems just and proper.
27

28
            DATED: January 29, 2019

                                           The Law Offices of Michael R. Shapiro
     CASE NO.: ____________                                                       16 OF 18
        Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 17 of 18 Page ID #:17



1                                            A Professional Corporation
2
                                             By: /s/ Michael R. Shapiro
3
                                             Michael R. Shapiro
4
                                             The Questaverd Law Firm, LLC
5

6                                            By: /s/ Peter Q. John
7
                                             Peter Q. John (pro hac vice forthcoming)
8                                            Attorneys for Plaintiffs
9                                            Miriam Bavly and Ariel Bavly
10

11
                                       JURY DEMAND
12

13          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiffs
14
     demand a trial by jury as to all issues properly so tried.
15

16

17
            DATED: January 30, 2019
18
                                             The Law Offices of Michael R. Shapiro
19
                                             A Professional Corporation
20

21
                                             By: /s/ Michael R. Shapiro
                                             Michael R. Shapiro
22

23                                           The Questaverd Law Firm, LLC
24
                                             By: /s/ Peter Q. John
25                                           Peter Q. John (pro hac vice forthcoming)
26
                                             Attorneys for Plaintiffs
27                                           Miriam Bavly and Ariel Bavly
28


     CASE NO.: ____________                                                       17 OF 18
        Case 2:19-cv-00723 Document 1 Filed 01/30/19 Page 18 of 18 Page ID #:18



1

2
                                   Verification
3

4
      I Miriam Bavly have read the foregoing complaint and I have
5    personal knowledge of the contents thereof. The matters
6    which are therein stated on information and belief, and, as to
7    those matters, I believe them to be true. I declare under
8    penalty of perjury the foregoing is true and correct.
9

10                     ______________________________
11                               Miriam Bavly
12                                 Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CASE NO.: ____________                                               18 OF 18
